Citation Nr: 1038902	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  09-37 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for posttraumatic stress disorder 
(PTSD).

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for pulmonary emphysema.

3.  Entitlement to service connection for arthritis of the 
cervical spine.

4.  Entitlement to service connection for claimed cold injury 
residuals of the right foot.

5.  Entitlement to service connection for claimed cold injury 
residuals of the left foot.

6.  Entitlement to service connection for a hearing loss 
disability of the right ear.

7.  Entitlement to restoration of a 40 percent disability rating 
for a hearing loss disability of the left ear.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from February 1951 to 
November 1952.

This appeal comes before the Board of Veterans' Appeals (Board) 
from February 2009 and June 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

Although the RO reopened the claim for service connection for 
PTSD on the merits, the Board must first examine whether the 
evidence warrants reopening.  This is significant to the Board 
because the preliminary question of whether a previously denied 
claim should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001) [the Board does not have jurisdiction to review the 
claim on a de novo basis in the absence of a finding that new and 
material evidence has been submitted].

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy in active 
service during the Korean War.

2.  In an unappealed January 2004 rating decision, the RO denied 
an application to reopen a claim seeking service connection for 
PTSD. 

3.  The evidence associated with the claims file subsequent to 
the January 2004 rating decision is cumulative.  

4.  In an unappealed January 1955 rating decision, the RO denied 
an application to reopen a claim seeking service connection for 
pulmonary emphysema. 

5.  The evidence associated with the claims file subsequent to 
the January 1955 rating decision is cumulative.  

6.  Arthritis of the cervical spine was not manifest in service 
or within a year of separation; and the current disability is not 
related to service. 

7.  Cold injury residuals of the right foot are related to 
service. 

8.  Cold injury residuals of the left foot are related to 
service. 

9.  A hearing loss disability of the right ear was not manifest 
in service; an organic disease of the nervous system was not 
manifest within a year of separation; and the current right ear 
hearing loss disability is not related to service. 

10.  At the time of the October 2003 rating decision, in which a 
40 percent rating was assigned for a hearing loss disability of 
the left ear, service connection was not in effect for a right 
ear hearing loss disability, and none of the provisions of 
38 C.F.R. § 3.383 applied.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision denying service3 connection 
for PTSD is final.  New and material evidence sufficient to 
reopen the claim has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).

2.  The January 1955 rating decision denying service connection 
for pulmonary emphysema is final.  New and material evidence 
sufficient to reopen the claim has not been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Arthritis of the cervical spine was not incurred in or 
aggravated by service, and such incurrence or aggravation is not 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2010).

4.  Cold injury residuals of the right foot were incurred in 
service.  38 U.S.C.A. § 1110, 1154(b) (West 2002); 38 C.F.R. 
§ 3.303, 3.304(d) (2010).

5.  Cold injury residuals of the left foot were incurred in 
service.  38 U.S.C.A. § 1110, 1154(b) (West 2002); 38 C.F.R. 
§ 3.303, 3.304(d) (2010).

6.  A hearing loss disability of the right ear was not incurred 
in or aggravated by service, and an organic disease of the 
nervous system is not presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 3.385 (2010).

7.  The October 2003 rating decision which assigned a 40 percent 
evaluation for a hearing loss disability of the left ear was 
based on CUE, and the 40 percent evaluation is not restored.  
38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. §§ 3.105(a), 3.344, 
4.85 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

However, as the Board is granting the claims for service 
connection for cold injury residuals of the feet, the claims are 
substantiated, and there are no further VCAA duties.  Wensch v. 
Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Regarding the remaining claims, under the VCAA, VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an April 2008 pre-rating letter, the RO notified the Veteran 
of the evidence needed to substantiate his claims for service 
connection for cold injury residuals, lung condition, neck 
injury, and PTSD.  This letter also satisfied the second and 
third elements of the duty to notify by delineating the evidence 
VA would assist him in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The June 2009 decision to reduce the rating assigned for left ear 
hearing loss, and the matter of service connection for a right 
ear hearing loss disability, were initiated by the RO, and were 
not a result of an "application for benefits" as contemplated 
under the VCAA.  See 38 C.F.R. § 3.159.  Therefore there was no 
duty to provide notice regarding those matters.  

The appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claims, 
in the April 2008 letter.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that, in the context of an application to reopen, VCAA 
notice (1) must notify a claimant of the evidence and information 
that is necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  Id. at 11-12.  The Court elaborated that VA is 
required, in response to an application to reopen, to look at the 
bases for the denial in the prior decision and send a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Id.

Here, the April 2008 letter informed the Veteran of the date and 
bases of the previous denial of his claim seeking service 
connection for PTSD.  The Veteran was also informed of the 
appropriate definitions of new and material evidence and of the 
evidence needed to substantiate the underlying claim.  Therefore, 
the April 2008 letter provided the notice required by the Kent 
decision.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

Upon receipt of an application or claim to reopen a disallowed 
claim, the Secretary, by regulation, must provide some limited 
assistance.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will 
perform document gathering assistance even before claim is 
reopened); see 38 C.F.R. § 3.159(c)(1)-(3).

In this case, VA obtained the Veteran's identified post-service 
private and VA treatment records.  In addition, the Veteran was 
afforded a VA examination with opinion as to the claimed right 
ear hearing loss disability.  The examination was adequate 
because it was performed by a medical professional based on 
solicitation of history and symptomatology from the Veteran, and 
a thorough examination of the Veteran.  The resulting diagnosis 
and opinion was consistent with the examination and the record.  
Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  While the 
examiner did not have the claims file for review, the Board finds 
that this does not render the report inadequate, as the examiner 
discussed the pertinent service details with the Veteran, and the 
Board has accepted his account of what happened in service.  
While the Board does not accept the account of continuing 
symptomatology after service, the examiner would not have been 
aware of this, and any error in the understanding of his service 
history would have only been to the Veteran's benefit.  

The Veteran has not been provided with a VA examination as to the 
etiology of his cervical arthritis.  Under the VCAA, VA must 
provide an examination when there is competent evidence of a 
disability (or persistent or recurrent symptoms of a disability) 
that may be associated with an in-service event, injury, or 
disease, but there is insufficient information to make a decision 
on the claim. 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  The Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that the 
claimed disability may be related to service, and the threshold 
for finding that the disability (or symptoms of a disability) may 
be associated with service is low.  McLendon, 20 Vet. App. at 83; 
Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  Here, no 
examination was required because of the normal clinical results 
at separation, and the Board's determination that the Veteran's 
account of continuous symptomatology after service is not 
credible.   

While some of the Veteran's service treatment records have been 
obtained, the National Personnel Records Center (NPRC) indicated 
that some records had likely been destroyed by fire.  In these 
circumstances, when all or part of a Veteran's service treatment 
records are unavailable through no fault of his own, VA's duties 
to assist, to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-doubt 
rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 
(1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) 
and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Additionally, in this case, the procedures applicable to 
reduction in the disability rating under 38 C.F.R. § 3.105 apply.  
The Board will discuss the RO's compliance with 38 C.F.R. 
§ 3.105(e) in detail below.

II.  Analysis

Combat

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2010).

However, the Court has further held that 38 U.S.C.A. § 1154(b) 
can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to the current disorder.  Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  

Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  

A veteran must still generally establish his claim by competent 
evidence tending to show a current disability and a nexus between 
that disability and those service events.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  

Determining whether evidence establishes that a veteran engaged 
in combat with the enemy requires evaluation of all pertinent 
evidence in each case, and assessment of the credibility, 
probative value, and relative weight of the evidence.  There is 
no statutory or regulatory limitation on the types of evidence 
that may be used in any case to support a finding that a veteran 
engaged in combat with the enemy.  Accordingly, any evidence 
which is probative of that fact may be used by a veteran to 
support an assertion that the Veteran engaged in combat with the 
enemy, and VA must consider any such evidence in connection with 
all other pertinent evidence of record.  Id.

Here, the Veteran's Form DD-214 does not identify any medals or 
citations indicative of combat, and states that he sustained no 
combat wounds.  However, records show that the Veteran served in 
the infantry in Korea during the Korean War as a munitions 
handler.  This is strongly suggestive of combat exposure.  And 
his account of carrying heavy weight, being exposed to loud 
sounds, and being exposed to cold temperatures is consistent with 
the circumstances, conditions, or hardships of such service.  
There is no evidence that would affirmatively disprove combat 
engagement.  

Therefore, resolving every reasonable doubt in favor of the 
Veteran, the Board finds that the Veteran did engage in combat 
with the enemy on active service during a period of war.

Applications to Reopen

1.  PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

The RO initially denied a claim seeking service connection for 
PTSD in a July 1999 rating decision, on the basis that it was not 
well grounded.  

If a denial or dismissal of an issue became final from July 14, 
1999, to November 9, 2000, and the issue was denied because the 
claim was not well grounded, VA must, upon request of the 
claimant or upon the motion of VA, readjudicate certain finally 
decided claims "as if the denial or dismissal had not been 
made."  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7(b)(1), (2) (2000); VAOPGCPREC 03-2001.  The request to 
readjudicate, however, must have been timely received within two 
years of the enactment of the VCAA (November 9, 2000).  Pub. L. 
No. 106-475, § 7(b)(3), (4). 

In this case, the July 1999 rating decision became final within 
the prescribed period, as there is no request to readjudicate the 
PTSD claim within two years of the enactment of the VCAA.  The 
next correspondence from the Veteran pertaining to the claim for 
PTSD was received in June 2003, more than two years after 
enactment.  

In a January 2004 rating decision, the RO reopened the claim and 
denied it.  At the time of the January 2004 decision, the medical 
evidence of record consisted of limited service treatment 
records, VA outpatient records, and VA examinations dated in 
December 1954, June 1958, and May 1975.  The service records 
showed no treatment for psychiatric complaints during service, 
and that the Veteran was psychiatrically normal at separation.  
The December 1954 VA examination showed that he was 
psychiatrically normal.  The June 1958 examination contained no 
pertinent complaints or findings.  The record as of January 2004 
also showed that, in February 1973, the Veteran filed a pension 
claim, listing a psychiatric disorder, described by him as a 
nervous condition with onset in 1970.  A December 1973 hospital 
discharge summary showed a diagnosis of depressive neurosis.  A 
special VA psychiatric examination in May 1975 showed that the 
Veteran did not think there was anything wrong with his "mind," 
but was trying to "get some disability started" because he was 
not able to work.  The examiner concluded that there was no 
psychiatric disorder.  

Also of record in January 2004 was a stressor statement received 
in June 2003, in which the Veteran recounted having seen his 
platoon leader (named Walker) "Blowed all to pieces" in October 
or November 1951.

The claim was denied by the RO on the basis that there was no 
confirmed diagnosis of PTSD, nor was there any record of 
treatment for PTSD.  

As the Veteran did not initiate an appeal of that decision (see 
38 C.F.R. § 20.200), it is final as to the evidence then of 
record, and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.302, 20.1103 (2010).  

However, VA may reopen a claim that has been previously denied if 
new and material evidence is submitted by or on behalf of a 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, 
new and material evidence received within the appeal period of 
the prior decision must be considered in relation to the prior 
claim.

The Veteran applied to have the previously denied claim reopened 
in March 2008.  Regarding applications filed on or after August 
29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim, and must raise 
a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

Evidence received since the January 2004 decision includes VA 
treatment records, and additional statements from the Veteran and 
his representative.

The VA treatment records are not material for purposes of 
reopening of the claim, as they do not provide "medical evidence 
establishing a diagnosis of the condition" - the central basis 
for the prior denial.  

The only other relevant evidence received consists of the 
statements from the Veteran's representative, on his behalf, and 
statements from the Veteran.  In June 2008, the Board received an 
additional stressor statement, which again recounted the incident 
involving the death of his platoon leader.  While this statement 
contains additional details, it is essentially cumulative of 
evidence previously of record.  Moreover, it does not contain 
provide medical evidence establishing a diagnosis of PTSD.  
Therefore it and other statements received since January 2004 are 
not new and material.  



2.  Pulmonary Emphysema

The RO initially denied a claim seeking service connection for 
residuals of pneumonia in a January 1955 rating decision, on the 
basis that, although the service records showed a diagnosis of 
pneumonia, as well as a post-service diagnosis of pulmonary 
emphysema, the Veteran's chest and lungs were normal at 
discharge, and there was no evidence indicating a relationship 
between the episode of pneumonia and the then current emphysema.  

The evidence of record included that Veteran's partial service 
treatment records, which showed a bout of pneumonia in November 
1951, but normal clinical findings for the lungs and chest at 
separation; a March 1954 hospital discharge report showing a 
diagnosis of pulmonary emphysema and bronchopneumonia; and a VA 
examination report dated in December 1954, showing a diagnosis of 
severe bilateral emphysema, cause undetermined.  

As the Veteran did not initiate an appeal of that decision, it is 
final as to the evidence then of record, and is not subject to 
revision on the same factual basis.  However, VA may reopen a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of a veteran.  

The Veteran applied for reopening in March 2008.  Evidence 
received since the January 1955 decision includes VA treatment 
records and reports of VA examinations, and additional statements 
from the Veteran and his representative.

The VA treatment records and examination reports are not material 
for purposes of reopening of the claim, as they do not address 
the question of whether the Veteran's post-service diagnosis of 
emphysema, or diagnoses of bronchitis and chronic obstructive 
pulmonary disease, as well as a questioned diagnosis of 
pneumonia, are related to the episode of pneumonia in service - 
the central basis for the prior denial.  

The only other relevant evidence received consists of the 
statements from the Veteran's representative, on his behalf, and 
statements from the Veteran.  However, these statements 
essentially reiterate the Veteran's opinion regarding etiology, 
and are therefore cumulative of evidence previously of record.  

Under these circumstances, the Board must conclude that new and 
material evidence to reopen claims seeking service connection for 
PTSD and pulmonary emphysema has not been received.  As such, the 
January 1955 and January 2004 decisions remain final, and the 
appeal must be denied.  As the Veteran has not fulfilled the 
threshold burden of submitting new and material evidence to 
reopen either finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

Service Connection Claims

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis and organic 
disease of the nervous system, are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 
155, 158 (1993).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  When 
audiometric test results at a veteran's separation from service 
do not meet the regulatory requirements for establishing a 
"disability" at that time, he or she may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. 155.

The Veteran's service treatment records reveal no complaints or 
treatment regarding the neck or feet.  At separation, the 
Veteran's neck, spine, lower extremities, skin, and feet were 
found to be clinically normal.  The Veteran was also found to 
have chronic left otitis media with no significant hearing loss.  
The left drum was perforated and occluded with a blood clot.  The 
right drum and external canal had a normal appearance.  

Post service, the Veteran filed his initial service connection 
claim in October 1954, noting a left ear disability.  He did not 
mention the right ear, cold injury residuals, or a neck problem.  
A December 1954 VA examination showed normal musculoskeletal and 
skin findings.  The Veteran's hearing was described as fairly 
good.  A July 1956 examination revealed left otitis media, with 
the right being completely normal.  A VA examination in June 1958 
revealed complaints regarding the left ear only.  Otitis media 
was not found.  

The Veteran filed a claim in February 1973 seeking nonservice-
connected pension benefits for tuberculosis (onset 1970), a 
nervous condition (onset 1970), and a hearing condition (onset 
1950).  The Veteran did not mention cold injury residuals or a 
neck disorder.  The report of VA examination in May 1975 shows 
normal findings for the skin; no cold injury residuals were 
noted; and although the Veteran was found to have arthritis of 
the lumbar spine, no cervical or neck condition was noted.  

The Veteran filed a claim for an increased rating for his left 
ear in July 1997.  He did not mention the right ear.  He filed 
another claim for increase in April 2003, and did not mention the 
right ear.  An August 2002 pain clinic note reveals cervical 
degenerative disc disease and radiculopathy.  

In June 2004 and June 2005, the Veteran filed a claim seeking an 
increase for his left ear and compensation for his right ear.  An 
April 2001 MRI shows severe degenerative joint disease of the 
cervical spine.  A March 2005 note reveals a diagnosis of 
osteoporosis.  An April 2008 hospital discharge summary includes 
a diagnosis of cervical spondylosis.

Regarding cold injury residuals, the Veteran is certainly 
competent to describe his exposure to cold temperatures, and his 
report is consistent with the details of his service in the 
infantry during the Korean War.  Turning to the question of 
nexus, when evaluated in December 2008, the examiner essentially 
found that, although the Veteran experiences cold sensitivity in 
his feet, numbness, and impaired sensation, as well as a nail 
fungus, and although the examiner described these as cold injury 
residuals, he concluded that these were not related to cold 
exposure in service.  However, the examiner did not state what 
event such cold injury residuals might be related to.  

The Board of Veterans Appeals is under an obligation to base the 
decision on the evidence of record.  However, the Board should 
not blindly follow an inadequate or unreasoned examination 
report.  Here, it is not disputed that the appellant was exposed 
to significant cold during service.  38 U.S.C.A. § 1154(a).  A VA 
physician assistant identified residuals of cold exposure.  
However, after concluding that there were residuals of cold 
exposure, it was determined that the current residuals were 
unrelated to the in-service cold exposure.  The examiner 
completely failed to attribute the manifestions to other causes 
and failed to establish that this Veteran had been exposed to 
significant cold, other than while in Korea.  Although we accept 
that Texas may have periods of cold temperatures, we find it 
unlikely that such drop in temperture would be the cause of cold 
injury residuals.

Therefore, despite what appears to be a lack of continuity of 
symptomatology after service, as the Veteran has current cold 
injury residuals of the feet, and as he sustained cold injury 
during service, and as there is no other reasonable post-service 
exposure, the Board finds that service connection for cold injury 
residuals of the feet is in order.  

Regarding arthritis of the cervical spine, the Veteran is 
certainly competent to describe his carrying of heavy equipment, 
including his gun and ammunition, and such report is consistent 
with his service.  The Veteran is also competent to describe the 
symptoms associated with his arthritis of the cervical spine, as 
well as their date of onset.  However, on this point, his 
statements are in conflict with other evidence.  The Veteran's 
neck, and spine were found to be clinically normal at discharge.  
Moreover, the Veteran did not mention symptoms associated with 
the neck, either to VA or to health care providers for decades 
after service, despite seeking treatment and service connection 
for other disabilities.  He also filed a pension claim, which 
should have prompted him to list all disabling conditions, 
whether he believed them to be service-connected or not.  Despite 
this, the first reference to cervical arthritis comes only in the 
context of the current claim.  While the Veteran now maintains 
that he has experienced continuous symptomatology since service, 
this assertion conflicts with his service separation examination, 
and with his decades of silence and inaction regarding this 
matter, even while seeking compensation and medical treatment for 
other conditions.  It also conflicts with decades of general 
medical evaluations which did not turn up any related complaints 
or findings.  

In weighing the conflicting evidence, the point in time in which 
the evidence was created is important.  Thus, the Veteran's 
decades of inaction, while active regarding other medical issues, 
and therefore when action would reasonably have been expected, is 
a more reliable indicator than his current assertions regarding 
continuous symptomatology.  The Board is left with the conclusion 
that his current statements regarding continuity of neck 
symptomatology lack credibility, and that his current 
symptomatology was not manifest until quite recently.  There is 
no question that the Veteran is competent to relate events as he 
remembers them.  Thus, his competency is not at issue.  Rather, 
it is his credibility which the Board finds is lacking.  Simply 
put, the clinical evidence at separation from service, and during 
the decades since service, as well as the Veteran's silence when 
seeking treatment and compensation for other issues are more 
convincing than the Veteran's later statements made in support of 
a claim for monetary benefits.  

Regarding right ear hearing loss, the Veteran clearly was 
diagnosed with otitis media during service.  However, there is no 
actual suggestion of involvement of the right ear.  Rather, the 
right drum and external canal were found to have a normal 
appearance.  The Veteran's ears and hearing were normal at 
discharge.  Moreover, when examined in December 1954, two years 
after separation, his right tympanic membrane was intact, his 
canals were normal with no drainage present, and he could hear 
ordinary conversational voices at 20 feet with the right ear, as 
compared to 12 feet with the left.  A later examiner (June 1956) 
interpreted this as "no hearing loss."  The June 1956 examiner 
also found an intact tympanic membrane and normal canal on the 
right, as well as speech recognition ability of 100 percent.  
When examined in June 1958, the Veteran's right tympanic membrane 
was also intact, there was no otitis media present, and it was 
noted that the Veteran "complains of no hearing loss."  When 
examined in May 1975, although left ear hearing loss was noted, 
there was no mention of right ear hearing loss.

Right ear hearing loss is not demonstrated in the medical 
evidence until May 1991.  At that time, audiometric results were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
55
65

Speech recognition was 100 percent.

In September 1997, audiometric results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
65
65

Speech recognition was 84 percent.

In May 1999, audiometric results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
50
65
75

Speech recognition was 92 percent.

On VA examination in April 2001, the Veteran was found to have 
suspected left otitis media, but with no evidence of infection 
present.  Audiometric results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
45
60
70

Speech recognition was 92 percent, described as normal.

The report of VA examination in September 2003 reveals 
audiometric results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
70
80

Speech recognition was 60 percent.

In January 2004, audiometric results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
65
70
85

Speech recognition was 64 percent.

In July 2004, audiometric results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
60
75

Speech recognition was 72 percent.

The report of VA examination in August 2004 reveals audiometric 
results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
60
65
80

Speech recognition was 76 percent.  The diagnosis was right mild 
to severe sensorineural hearing loss.  The examiner commented 
that the hearing loss involving the right ear was secondary to 
presbycusis.  Presbycusis is defined as a progressive, 
bilaterally symmetric sensorineural hearing loss occurring with 
age.  Dorland's Illustrated Medical Dictionary 1534 (31st ed. 
2007).

The report of VA examination in December 2008 reveals audiometric 
results as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
65
75
85

Speech recognition was 88 percent.

While it is conceded that the Veteran was exposed to noise 
associated with his service in the infantry, no hearing loss was 
manifest in service, the Veteran's ears and hearing were found to 
be normal at separation, and no organic disease of the nervous 
system was manifest within a year of discharge.  Moreover, a 
hearing loss disability in the right ear did not become manifest 
until 1991, several decades after service separation, and the 
only medical opinion addressing right ear hearing loss finds it 
to be age related.  While the Veteran has reported that he 
experienced right ear hearing loss since service, this is 
inconsistent with his actions and previous statements.  

It is particularly significant that the Veteran claimed service 
connection for left ear hearing loss shortly after separation, 
and sought increases for the disability on numerous occasions 
thereafter, but did not specifically mention right ear hearing 
loss until June 2004.  Also significant were the normal findings 
for the right ear when examined in December 1954, June 1956, June 
1958, and May 1975.  For the Board to now accept the Veteran's 
account of continuous right ear hearing loss since service, the 
Board would have to also accept the assertion that, during his 
numerous post-service encounters with VA health care staff and in 
frequent correspondence with VA concerning benefits, he simply 
failed to mention his right ear hearing loss.  However, even the 
possibility of inadvertant omission does not explain the June 
1958 notation that the Veteran "complains of no hearing loss."  
This statement clearly implies that he was asked about it and 
replied in the negative.  

In sum, the Veteran's current assertions regarding continuous 
right ear hearing loss since service are not credible.  His 
opinion regarding nexus is based primarily on this assertion, and 
is equally incredible.  The Board accepts the conclusion of the 
August 2004 examiner that the Veteran's right ear hearing loss is 
age related.  As there is no relationship to service, service 
connection for a right ear hearing loss disability is not in 
order.  

In reaching the conclusions set forth above, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, with the exception of cold injury residuals, 
as the preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

Restoration

The Veteran is seeking restoration of a 40 percent disability 
rating for left ear hearing loss that was initially established 
in an October 2003 rating decision.  The RO proposed a reduction 
of that rating to noncompensable in a February 2009 rating 
decision, and effected the reduction in a June 2009 decision, on 
the basis that the rating criteria had been improperly applied, 
the Veteran's nonservice-connected right ear having been treated 
as though it were service-connected, and that such error amounted 
to CUE.

There is no question that a disability may be reduced; however, 
the circumstances under which rating reductions can occur are 
specifically limited and carefully circumscribed by regulations 
promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. 
App. 277, 280 (1992).  

It is established that a rating may be reduced upon a finding of 
CUE. 38 C.F.R. § 3.105(a).  Previous determinations that are 
final and binding, including decisions of degree of disability, 
will be accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  If CUE is established, the prior decision(s) will be 
reversed or amended.  For the purpose of authorizing benefits, 
the rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the same 
effect as if the corrected decision(s) had been made on the date 
of the reversed decision.  Id.  However, if the administrative 
error or error in judgment results in a reduction or severance of 
a benefit, 38 C.F.R. § 3.500(b)(2) will apply except as provided 
in 38 C.F.R. § 3.105(d) and (e).  38 C.F.R. § 3.105(d) applies to 
cases where service connection was severed and as such is not 
applicable to the present case.  However, this case does result 
in a reduction in evaluation and as such the provisions of 
38 C.F.R. § 3.105 (e) are applicable.

Where the reduction in a disability rating of a service- 
connected disability or employability status is considered 
warranted and the lower disability rating would result in a 
reduction or discontinuance of compensation payments currently 
being made, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and reasons.  
38 C.F.R. § 3.105(e).  The beneficiary will be notified of the 
contemplated action and furnished detailed reasons for the 
reduction, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should be 
continued at the present level.  Id.  The Veteran is also to be 
informed that he may request a predetermination hearing, provided 
that the request is received by the VA within 30 days from the 
date of the notice.  If additional evidence is not received 
within the 60 day period and no hearing is requested, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 60-
day period from the date of notice to the Veteran expires.  
38 C.F.R. § 3.105(e).

Where a rating reduction was made without observance of law, 
although a remand for compliance with that law would normally be 
an adequate remedy, in a rating reduction case the erroneous 
reduction must be vacated and the prior rating restored, as such 
reduction is void ab initio.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991); Greyzck v. West, 12 Vet. App. 288, 292 (1999).

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections set forth in 38 C.F.R. § 3.344.  
Under 38 C.F.R. § 3.344, ratings on account of diseases subject 
to temporary or episodic improvement will not be reduced on any 
one examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  See Peyton v. Derwinski, 1 
Vet. App. 282, 286- 87 (1992).  However, in this case, the 
Veteran's rating was not reduced on the basis of an improvement 
in the disability, but on the basis of CUE.  While the rating had 
been in effect for over 5 years, the provisions 3.105 apply 
regardless of whether an improvement has been demonstrated.  
Thus, various provisions of 38 C.F.R. § 3.344 pertaining to 
stabilization of disability ratings have no effect on the Board's 
determination regarding CUE.

The RO sent the Veteran a letter in March 2009, which enclosed a 
rating decision dated in February 2009, proposing a reduction in 
the disability rating from 40 percent to 0 percent, based upon a 
finding of CUE.  The March 2009 letter advised the Veteran of his 
rights in regard to this reduction.  This letter specifically 
indicated that the Veteran could request a hearing within 30 days 
from the date of receipt of the letter and that he had 60 days to 
submit additional evidence.  The Veteran did not request a 
hearing.  The Veteran subsequently received a rating decision 
dated in June 2009 implementing the reduction from 40 percent to 
0 percent for the left ear hearing loss disability, effective 
September 1, 2009.  Given the above procedural history, the Board 
finds the RO followed the requirements of notifying the Veteran 
of the proposed reduction and advising him of his rights with 
regard to the reduction.

Having found the procedural requirements were met, the Board will 
consider whether the reduction was proper.  In this case, the 
reduction was not based upon a finding of improvement in the 
disability but rather was based upon a finding of clear and 
unmistakable error in the October 2003 rating decision which 
assigned the 40 percent rating.  Specifically, the RO found that 
the October 2003 rating decision erroneously assigned a rating on 
the basis of a bilateral hearing loss disability, although 
service connection is only in effect for a left ear hearing loss 
disability.

In order for a claim of clear and unmistakable error to be valid, 
there must have been an error in the prior adjudication of the 
claim; either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  CUE is an 
error of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In the instant case, the RO discovered that the rating criteria 
had been erroneously applied.  Specifically, 38 C.F.R. § 4.85(f), 
which provides that, if impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
under Table VII, the nonservice-connected ear will be assigned a 
Roman Numeral designation of I, subject to the previsions of 
38 C.F.R. § 3.383, had been ignored, and the nonservice-connected 
right ear had been assigned a disability rating as though it were 
service-connected.

Generally, in evaluating hearing loss under 38 C.F.R. § 4.85, 
Diagnostic Code 6100, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  However, in cases 
of exceptional hearing loss, when the puretone thresholds at each 
of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, or when the puretone threshold is 
30 decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.

At the time of the October 2003 rating, and pertinent to the 
April 2003 claim for increase, the evidence of record included a 
October 2003 VA audiology examination report.  The puretone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
70
80
LEFT
55
65
80
75
80

The average puretone threshold was 60 for the right ear, and 71 
for the left.  Speech audiometry revealed speech recognition 
ability of 60 percent in the right ear and of 58 in the left ear.

Applying these values to the rating criteria results in a numeric 
designation of level I in the nonservice-connected right ear and 
level VIII in the service-connected left ear.  See 38 C.F.R. 
§§ 4.85, Table VI.

Application of the levels of hearing impairment to Table VII at 
38 C.F.R. § 4.85 produces a zero percent rating.  That is, the 
combination of level I in the nonservice-connected ear (better 
ear) with level VIII in the service-connected ear (poorer ear) 
results in a zero percent rating.

The Board has also considered the provisions of 38 C.F.R. § 4.86 
governing exceptional patterns of hearing impairment; however, 
application of Table VIA produces a level VI designation for the 
left ear, which also results in a zero percent rating.  

Under 38 C.F.R. § 3.383, compensation is payable for certain 
combinations of service-connected and nonservice-connected 
disabilities as if both disabilities were service-connected.  
These include hearing impairment in one ear that is compensable 
to a degree of 10 percent or more as a result of service-
connected disability and hearing impairment as a result of 
nonservice-connected disability that meets the provisions of 
§ 3.385 in the other ear.  However, in this case, the Veteran's 
left ear hearing loss does not meet the criteria for a 10 percent 
evaluation.  Therefore, the provisions of 38 C.F.R. § 3.383 do 
not alter the outcome.

Given the facts at the time of the adjudication, under no 
circumstances should a 40 percent evaluation have been assigned.  
By the language of the decision itself, it is clear that the RO 
improperly treated the right ear as though it were service-
connected.  This is the kind of error that is clear and 
unmistakable on its face.  Accordingly, restoration of the 40 
percent evaluation is denied.


ORDER

The application to reopen the claim seeking service connection 
for PTSD is denied.

The application to reopen the claim seeking service connection 
for pulmonary emphysema is denied.

Service connection for arthritis of the cervical spine is denied.

Service connection for cold injury residuals of the right foot is 
granted.

Service connection for cold injury residuals of the left foot is 
granted.

Service connection for a hearing loss disability of the right ear 
is denied.

Restoration of a 40 percent disability rating for a hearing loss 
disability of the left ear is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


